EXHIBIT 10.2
CONFIDENTIAL
 
Addendum Number 3 to Collaboration and License Agreement and to Supply Agreement
 
This Addendum Number 3 to Collaboration and License Agreement and to Supply
Agreement (“Addendum Number 3”) is entered into February 14, 2013 (“Addendum
Number 3 Effective Date”), by and between Acorda Therapeutics, Inc. (“Acorda”)
and Biogen Idec International GmbH (“Licensee”).  Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the License
Agreement (as defined below).
 
Recitals
 
WHEREAS, Acorda and Licensee have entered into that certain Collaboration and
License Agreement effective as of June 30, 2009, as amended (the “License
Agreement”), and the Supply Agreement effective as of June 30, 2009, as amended
(the “Supply Agreement”);
 
WHEREAS, the Parties now wish to amend certain terms and conditions of the
License Agreement in accordance with Section 16.12 of the License Agreement and
certain terms and conditions of the Supply Agreement in accordance with Section
12.3 of the Supply Agreement;
 
WHEREAS, Licensee has consented to Amendment No. 3 to the Amended and Restated
License Agreement and Supply Agreement between Acorda and Acorda’s license,
Alkermes Pharma Ireland Limited (the “Agreements”), which Agreements are Third
Party Agreements, as defined in the License Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:
 
AGREEMENT:
 
1. Elan Royalty Rate.  Section 8.3(b) of the License Agreement is hereby deleted
in its entirety and replaced with the following new provision with respect to
sales beginning in the second Calendar Quarter of 2012:
 
“(b)           Elan Royalty Rate.  Subject to this Section 8.3, during the
Royalty Term, Licensee shall pay to Acorda a royalty of [***] percent ([***]%)
of aggregate Net Sales of Licensed Product in the Territory (the “Elan Royalty
Rate”), calculated on a country-by-country basis and due in accordance with
Section 8.5, which Acorda shall pay to Elan in accordance with the Elan License
Agreement; provided, that (A) Licensee shall be responsible for providing in
good faith any estimations or subjective determinations that comprise part of
the calculation of Notional NSP (as defined in the Elan License Agreement), for
the quantities of Licensed Product ordered by or on behalf of Licensee and
delivered pursuant to the Supply Agreement, including any orders for Launch
Stock, (B) Acorda shall submit to Elan such estimations and subjective
determinations provided by Licensee for the purposes of Notional NSP
calculation, and (C) Licensee shall be responsible for any payments stemming
from such Notional NSP calculation, including any additional payments (including
interest payments), in the event that Elan disagrees with Licensee’s calculation
and Licensee is unable to reach agreement with Elan regarding the appropriate
amount, to the extent required by the Elan License Agreement.  Notwithstanding
anything in this Agreement, the amount of the Elan Royalty Rate payable by
Licensee to Acorda shall in no event be more than the Elan Royalty (as defined
in the Elan License Agreement)
 
.
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
 
payable by Acorda to Elan under the Elan License Agreement.  By way of example,
if the Elan Royalty Rate is reduced from [***]% to [***]% with respect to a
country under the terms of the Elan License Agreement, the Elan Royalty Rate
hereunder shall be [***]% with respect to such country.  The Parties acknowledge
that the cost of Launch Stocks pursuant to the Supply Agreement is [***] percent
([***]%) of Manufacturing Cost (as defined in the Elan Supply Agreement) and all
other Licensed Product supplied to Licensee under the Supply Agreement will be
supplied at the applicable Transfer Price (as defined in the Supply
Agreement).  The Parties acknowledge that Licensee shall pay Acorda the
royalties under the Elan Royalty Rate for sales of Launch Stocks no less than
five (5) Business Days before such time as the Elan Royalty Rate with respect
thereto is owed to Elan.  Acorda shall provide to Licensee a copy of all royalty
reports submitted to Elan pursuant to the Elan Agreement related to payments
made pursuant to this Agreement promptly after such reports are submitted to
Elan.”
 
2. Reports and Payments.  The second (2nd) sentence of Section 8.5 of the
License Agreement is hereby deleted in its entirety and replaced with the
following new provision:  “Such reports shall indicate gross sales and all
deductions taken from gross sales and the quantity of Licensed Products sold, on
a country-by-country basis, the calculation of Net Sales and the calculation of
royalties from Net Sales with respect thereto, each determined in accordance
with GAAP.”
 


 
3. Transfer Price.  Section 6.2 of the Supply Agreement is hereby deleted in its
entirety and replaced with the following new provision:
 
“6.2           Price and Reimbursements.  The price for Product shall be the
Transfer Price.  Upon shipment of the Product, Acorda shall issue an invoice for
such shipment.  Such invoice shall list separately those expenses subject to
reimbursement by Licensee under this Agreement.  For clarity, with respect to
Product supplied to Licensee pursuant to the Elan Supply Agreement, upon supply
of such Product, Acorda shall render an invoice in respect of the quantities of
Product delivered to Licensee for a sum calculated by reference to [***] per
cent ([***]%) of the then-applicable Notional NSP (as defined in the Elan
License Agreement) for the countries for which such Product was supplied.
Following the end of each Calendar Quarter, Licensee will owe the difference
between (i) the amount calculated by reference to [***] per cent ([***]%) of the
actual NSP (as defined in the Elan License Agreement) and the amount of the
Product supplied by Elan in such Calendar Quarter, on a country-by-country basis
(if such information is reasonably available; if not, the Parties shall meet
promptly to discuss), minus (ii) the amount paid by Licensee pursuant to the
previous sentence with respect to the relevant country.  If such difference is
positive, Licensee shall pay such amount in accordance with Section 6.3(c).  If
such difference is negative, credits will be handled in accordance with Section
6.3(c).”
 
4. Remittance of Payments.  The first two sentences of Section 6.4 of the Supply
Agreement are hereby deleted in their entirety and replaced with the following
new sentences, :
 
“Through July 2013, all payments from Licensee to Acorda hereunder shall be due
within forty-five (45) days after Licensee’s receipt of an invoice therefor or
as otherwise set forth in Section 6.3(c) (if earlier).  Thereafter, payment
shall be made within twenty (20) days after Licensee’s receipt of an invoice
therefor or as otherwise set forth in Section 6.3(c) (if earlier).”
 
 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
 
5. Credit. On or before the Addendum Number 3 Effective Date, Licensee and
Acorda have agreed to and established an outstanding credit amount, a portion of
which may be offset against the Elan Royalty Rate owed to Acorda by Licensee
each Calendar Quarter.  The credit was established to reflect Licensee’s payment
of the [***] percent ([***]%) prepaid portion of the Elan Royalty Rate (in
accordance with the provisions of Section 8.3(b) of the License Agreement as in
existence prior to the amendment in Section 1 of this Addendum Number 3) on
Licensed Product shipped by Elan through the first Calendar Quarter of 2012 and
implements the retroactive nature of the deletion of the [***] percent ([***]%)
prepayment described in Section 1 of this Addendum Number 3.  Each Calendar
Quarter the credit is applied based on the amount of Licensed Product sold by
Licensee during such Calendar Quarter, on a unit-by-unit and country-by country
basis.  Licensee and Acorda have agreed to continue with such practice until the
established credit amount is exhausted.  Thereafter, with respect to any
Licensed Product purchased by Licensee from Acorda or directly from Elan or the
Second Source prior to the Addendum Number 3 Effective Date, which is not resold
by Licensee to a Third Party before such Licensed Product is deemed obsolete and
for which Licensee paid Acorda the Elan Royalty Rate (as such term was defined
prior to the Addendum Number 3 Effective Date), if Licensee provides written
notice to Acorda of such unsold obsolete Licensed Product and the amounts paid
to Acorda as the Elan Royalty Rate with respect thereto, then Acorda shall
notify Elan thereof and, to the extent, if any, that Elan credits to Acorda any
such amounts paid by Licensee to Acorda, Acorda shall credit such amounts to
Licensee.
 


 
6. Elan Assignment.  The Parties agree and acknowledge that Alkermes Pharma
Ireland Limited is the successor in interest to all of Elan Pharma International
Limited’s rights and obligations under the Elan License Agreement and the Elan
Supply Agreement.
 


 
7. Advice of Counsel.  Each Party declares and represents that such Party has
carefully read this Addendum Number 3, understands its content, has had the
benefit of legal advice with respect to the execution of this Addendum Number 3,
and has executed this Addendum Number 3 freely and voluntarily.
 


 
8. General.  Except as modified by this Addendum Number 3, the License Agreement
and the Supply Agreement are hereby reaffirmed in its entirety by the Parties
hereto and shall continue in full force and effect.  This Addendum Number 3 may
be executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.  Signatures provided by facsimile transmission or in Adobe™ Portable
Document Format (PDF) sent by electronic mail shall be deemed to be original
signatures.
 
[Signature page follows.]
 
 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL

 
IN WITNESS WHEREOF, the Parties hereto have caused this Addendum Number 3 to be
executed by their respective officers hereunto duly authorized as of the
Addendum Number 3 Effective Date.
 
ACORDA THERAPEUTICS, INC.
 
BIOGEN IDEC INTERNATIONAL GMBH
 
By: /s/Ron Cohen, M.D.
       Ron Cohen, M.D.
       President & CEO
 
By: /s/Suzanne Delvaque
Name:  Suzanne Delvaque
Title:  Sr. Director Switzerland Legal



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 